  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 1 of 14 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOSEPH POST, Individually and On Behalf             )
 of All Others Similarly Situated,                   )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 TAUBMAN CENTERS, INC., MAYREE C.                    )   CLASS ACTION
 CLARK, MICHAEL J. EMBLER, JANICE                    )
 L. FIELDS, MICHELLE J. GOLDBERG,                    )
 NANCY KILLEFER, CIA BUCKLEY                         )
 MARAKOVITS, ROBERT S. TAUBMAN,                      )
 RONALD W. TYSOE, MYRON E.                           )
 ULLMAN, III, SIMON PROPERTY                         )
 GROUP, INC., SIMON PROPERTY                         )
 GROUP, L.P., SILVER MERGER SUB 1,                   )
 LLC, SILVER MERGER SUB 2, LLC, and                  )
 THE TAUBMAN REALTY GROUP                            )
 LIMITED PARTNERSHIP,                                )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On February 9, 2020, Taubman Centers, Inc.’s (“Taubman” or the “Company”)

Board of Directors (the “Board” or “Individual Defendants”) caused the Company to enter into an

agreement and plan of merger (the “Merger Agreement”) with: (i) Simon Property Group, Inc.

(“Simon”), a Delaware corporation; (ii) Simon Property Group, L.P. (the “Simon Operating

Partnership”), a Delaware limited partnership; (iii) Silver Merger Sub 1, LLC (“Merger Sub 1”), a

Delaware limited liability company; (iv) Silver Merger Sub 2, LLC (“Merger Sub 2”), a Delaware
    Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 2 of 14 PageID #: 2




limited liability company; and (v) The Taubman Realty Group Limited Partnership (the “Taubman

Operating Partnership”), a Delaware limited partnership.

       2.      Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

2 will be merged with and into the Taubman Operating Partnership, with the Taubman Operating

Partnership surviving the merger; (ii) the Company will be merged with and into Merger Sub 1,

with Merger Sub 1 surviving the merger; (iii) the Taubman Operating Partnership will be

converted into a Delaware limited liability company (the “Joint Venture”); (iv) holders of

Taubman common stock will receive $52.50 in cash for each share of Taubman common stock

held; (v) holders of units of partnership interest in the Taubman Operating Partnership (“Taubman

OP units”) will receive the common stock merger consideration or 0.3814 limited partnership units

in the Simon Operating Partnership for each Taubman OP unit held, except that certain Taubman

OP units held by the Taubman family members, who own approximately 30% of Taubman, 1 will

remain outstanding as units of partnership interest in the Taubman Operating Partnership; and (vi)

all other Taubman OP units held by the Taubman family members will be converted into the right

to receive the common stock merger consideration (the “Proposed Transaction”).

       3.      Following the consummation of the Proposed Transaction, among other things: (i)

the Simon Operating Partnership will own 100% of the outstanding equity of Merger Sub 1; (ii)

Merger Sub 1 will own 80% of the limited liability company interests of the Joint Venture; and

(iii) the Taubman family members will own the remaining 20% of the limited liability company

interests of the Joint Venture.




1
 As of April 22, 2020, Robert S. Taubman (“Individual Defendant Taubman”), the Company’s
Chairman, President, and Chief Executive Officer (“CEO”), William S. Taubman, the Company’s
Chief Operating Officer, and certain of their affiliates have the power to vote approximately 30%
of the outstanding shares of Taubman voting stock.


                                                2
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 3 of 14 PageID #: 3




       4.      On April 28, 2020, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (“SEC”) in connection with the Proposed

Transaction.

       5.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       7.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       8.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       9.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Taubman common stock.

       10.     Defendant Taubman is a Michigan corporation and a party to the Merger

Agreement. Taubman’s common stock is traded on the New York Stock Exchange under the ticker

symbol “TCO.”




                                                  3
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 4 of 14 PageID #: 4




       11.    Defendant Mayree C. Clark (“Clark”) is a director of the Company. Clark is a

member of the so-called special committee of the Board (the “Special Committee”).

       12.    Defendant Michael J. Embler (“Embler”) is a director of the Company. Embler is

a member of the Special Committee.

       13.    Defendant Janice L. Fields is a director of the Company.

       14.    Defendant Michelle J. Goldberg is a director of the Company.

       15.    Defendant Nancy Killefer is a director of the Company.

       16.    Defendant Cia Buckley Marakovits (“Marakovits”) is a director of the Company.

Marakovits is a member of the Special Committee.

       17.    Individual Defendant Taubman is President, CEO, and Chairman of the Board of

the Company.      Individual Defendant Taubman and his family members currently own

approximately 30% of the Company.

       18.    Defendant Ronald W. Tysoe is a director of the Company.

       19.    Defendant Myron E. Ullman, III (“Ullman”) is a director of the Company. Ullman

is a member of the Special Committee.

       20.    The defendants identified in paragraphs 11 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.    Defendant Simon is a Delaware corporation and a party to the Merger Agreement.

       22.    Defendant Simon Operating Partnership is a Delaware limited partnership and a

party to the Merger Agreement.

       23.    Defendant Merger Sub 1 is a Delaware limited liability company, a wholly-owned

subsidiary of Simon Operating Partnership, and a party to the Merger Agreement.




                                              4
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 5 of 14 PageID #: 5




        24.     Defendant Merger Sub 2 is a Delaware limited liability company, a wholly-owned

subsidiary of Merger Sub 1, and a party to the Merger Agreement.

        25.     Defendant Taubman Operating Partnership is a Delaware limited partnership and a

party to the Merger Agreement.

                                CLASS ACTION ALLEGATIONS

        26.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Taubman (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        27.     This action is properly maintainable as a class action.

        28.     The Class is so numerous that joinder of all members is impracticable. As of

February 6, 2020, there were approximately 61,237,420 shares of Taubman common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        29.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        30.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        31.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards




                                                   5
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 6 of 14 PageID #: 6




of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

       32.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       33.     Taubman is an S&P MidCap 400 Real Estate Investment Trust engaged in the

ownership, management, and/or leasing of twenty-six regional, super-regional, and outlet

shopping centers in the United States and Asia. The Company’s U.S.-owned properties are the

most productive in the publicly held U.S. regional mall industry.

       34.     On February 9, 2020, Taubman’s Board caused the Company to enter into the

Merger Agreement.

       35.     Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

2 will be merged with and into the Taubman Operating Partnership, with the Taubman Operating

Partnership surviving the merger; (ii) the Company will be merged with and into Merger Sub 1,

with Merger Sub 1 surviving the merger; (iii) the Taubman Operating Partnership will be

converted into the Joint Venture; (iv) holders of Taubman common stock will receive $52.50 in

cash for each share of Taubman common stock held; (v) holders of Taubman OP units will receive

the common stock merger consideration or 0.3814 limited partnership units in the Simon Operating

Partnership for each Taubman OP unit held, except that certain Taubman OP units held by the

Taubman family members will remain outstanding as units of partnership interest in the Taubman




                                                 6
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 7 of 14 PageID #: 7




Operating Partnership; and (vi) all other Taubman OP units held by the Taubman family members

will be converted into the right to receive the common stock merger consideration.

       36.     Following the consummation of the Proposed Transaction, among other things: (i)

the Simon Operating Partnership will own 100% of the outstanding equity of Merger Sub 1; (ii)

Merger Sub 1 will own 80% of the limited liability company interests of the Joint Venture; and

(iii) the Taubman family members will own the remaining 20% of the limited liability company

interests of the Joint Venture.

       37.     According to the press release announcing the Proposed Transaction:

       Simon Property Group, Inc. (NYSE: SPG) (“Simon”) and Taubman Centers, Inc.
       (NYSE: TCO) (“Taubman”) today announced that they have entered into a
       definitive agreement under which Simon will acquire an 80% ownership interest in
       The Taubman Realty Group Limited Partnership (“TRG”). Simon, through its
       operating partnership, Simon Property Group, L.P., will acquire all of Taubman
       common stock for $52.50 per share in cash and the Taubman family will sell
       approximately one-third of its ownership interest at the transaction price and remain
       a 20% partner in TRG. . . .

       Transaction Details

       Required approvals for the transaction include: (i) two-thirds of the outstanding
       Taubman voting stock and (ii) a majority of the outstanding Taubman voting stock
       not held by the Taubman family. The Taubman family, which represents
       approximately 29% of outstanding Taubman voting stock, has agreed to vote in
       favor of the transaction. The transaction is also subject to customary closing
       conditions and is expected to close in mid-2020. . . .

       Advisors

       BofA Securities is serving as financial advisor to Simon and Paul, Weiss, Rifkind,
       Wharton & Garrison LLP and Latham & Watkins LLP are serving as legal
       advisors. Goldman Sachs & Co. LLC is serving as financial advisor to Taubman
       and Wachtell, Lipton, Rosen & Katz and Honigman LLP are serving as legal
       advisors. The Special Committee of the Board of Directors of Taubman has retained
       Lazard as its independent financial advisor and Kirkland & Ellis LLP as its
       independent legal counsel.




                                                7
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 8 of 14 PageID #: 8




The Proxy Statement Omits Material Information, Rendering It False and Misleading

       38.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       39.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       40.     The Proxy Statement fails to disclose the nature of the Special Committee’s

discussions at the November 21, 2019 meeting regarding the “past communications from

Taubman’s shareholders[, ]including from Land & Buildings Investment Management, LLC,” as

well as the timing and nature of those past communications.

       41.     The Proxy Statement fails to disclose the Special Committee’s basis for instructing

Individual Defendant Taubman “that he should not commit to a purchase price less than $63.00

per share,” and the reasons the Special Committee agreed to a price over $10 less per share.

       42.     The Proxy Statement fails to disclose the Company’s financial projections

discussed at the December 20, 2019 Special Committee meeting (the “Original Projections”).

       43.     The Proxy Statement fails to disclose the changes and adjustments made to the

Original Projections to result in the financial projections discussed at the January 6, 2020 Special

Committee meeting.

       44.     The Proxy Statement fails to disclose whether any member of the Special

Committee discussed or suggested that the Special Committee should participate in the

negotiations with Simon regarding the Proposed Transaction, as opposed to Individual Defendant

Taubman leading all of the negotiations, with the exception of Individual Defendant Marakovits’s

participation in the January 12, 2020 meeting with Simon.




                                                 8
  Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 9 of 14 PageID #: 9




       45.     The Proxy Statement fails to disclose Lazard Frères & Co. LLC’s (“Lazard”)

January 26, 2020 presentation to the Special Committee.

       46.     The Proxy Statement provides that, on January 9, 2020, Simon submitted a proposal

to acquire Taubman for $57.00 per share in cash.

       47.     On January 12, 2020, Simon, Individual Defendant Taubman, and Individual

Defendant Marakovits met to discuss the proposal, and both Individual Defendant Taubman and

Marakovits agreed to proceed with the transaction at $57.00 per share in cash.

       48.     The parties subsequently negotiated the terms of the Merger Agreement.

       49.     Then on January 26, “Mr. Simon contacted Mr. R. Taubman and communicated

that while Simon was still interested in pursuing a transaction with Taubman, it would need to

assess market conditions further and would not continue to engage in negotiations of the

transaction agreements until Simon had made such an assessment.”

       50.     “Between the close of trading on January 23, 2020 and January 31, 2020,

Taubman’s stock price declined by 16.4% (from $31.59 to $26.42) and Simon’s stock price

declined by 9.6% (from $147.25 to $133.15).”

       51.     On February 5, 2020, “Mr. Simon contacted Mr. R. Taubman and communicated

that Simon was prepared to reengage in transaction discussions, but that Simon would not pay

more than $52.00 per share,” which Simon increased to its “best and final offer” of $52.50 per

share during the same discussion.

       52.     The Proxy Statement proceeds to state that, “[b]etween the close of trading on

January 31, 2020 and February 7, 2020, Taubman’s stock price increased by 31.2% (from $26.42

to $34.67).”




                                                9
 Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 10 of 14 PageID #: 10




       53.      However, the Proxy Statement fails to disclose that, between the close of trading

on January 31, 2020 and February 7, 2020, Simon’s stock price also increased, from $133.15 to

$141.02.

       54.      Nevertheless, on February 9, 2020, the Special Committee and the Board

unanimously determined that the Proposed Transaction offering only $52.50 per share was

advisable and fair to, and in the best interests of, Taubman’s stockholders.

       55.      The Proxy Statement fails to disclose the Individual Defendants’ basis for failing

to provide a counteroffer to Simon’s proposal of $52.50 per share or attempting to negotiate a

higher price.

       56.      The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Transactions; and (ii) Reasons for the Transactions and

Recommendation of the Special Committee and the Taubman Board.

       57.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                              COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Taubman

       58.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.      The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Taubman is liable as the issuer

of these statements.



                                                  10
 Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 11 of 14 PageID #: 11




       60.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       61.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       62.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       63.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       64.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       65.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
       Against the Individual Defendants, Simon, the Simon Operating Partnership,
         Merger Sub 1, Merger Sub 2, and the Taubman Operating Partnership

       66.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       67.     The Individual Defendants, Simon, the Simon Operating Partnership, Merger Sub

1, Merger Sub 2, and the Taubman Operating Partnership acted as controlling persons of Taubman

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Taubman and participation in and/or awareness of the Company’s


                                                 11
 Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 12 of 14 PageID #: 12




operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       68.     Each of the Individual Defendants, Simon, the Simon Operating Partnership,

Merger Sub 1, Merger Sub 2, and the Taubman Operating Partnership was provided with or had

unlimited access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       69.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.      The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.

       70.     By virtue of the foregoing, the Individual Defendants, Simon, the Simon Operating

Partnership, Merger Sub 1, Merger Sub 2, and the Taubman Operating Partnership violated Section

20(a) of the 1934 Act.

       71.     As set forth above, the Individual Defendants, Simon, the Simon Operating

Partnership, Merger Sub 1, Merger Sub 2, and the Taubman Operating Partnership had the ability

to exercise control over and did control a person or persons who have each violated Section 14(a)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934




                                                 12
 Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 13 of 14 PageID #: 13




Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  13
Case 1:20-cv-00685-CFC Document 1 Filed 05/21/20 Page 14 of 14 PageID #: 14




Dated: May 21, 2020                    RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
OF COUNSEL:                           Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 1220
RM LAW, P.C.                          Wilmington, DE 19801
Richard A. Maniskas                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300       Facsimile: (302) 654-7530
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     14
